March 18, 2011 Filed Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Jackson National Separate Account - I File Nos.:333-70472 and 811-08664 Dear Commissioners: This filing for the above registrant, pursuant to Rule 485(b) under the Securities Act of 1933, is to designate a new effective date, April 15, 2011, for Post-Effective Amendment No. 91.We are making today's filing pursuant to Securities Act Rule 485(b)(1)(iii). If you have any questions, please call me at (517) 367-3872.Thank you. Yours truly, Frank J. Julian Associate General Counsel
